 
EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) dated as of January 1st,
2010 (the “Effective Date”), is by and between InovaChem, Inc., a Delaware
corporation (the “Company”), and Alan Pritzker (the “Executive”).
 
WITNESSETH:
 
WHEREAS, the Company desires to employ the Executive as the Company’s Chief
Financial Officer (“CFO”),and the Executive desires to serve as the CFO on the
terms and conditions contained herein; and
 
WHEREAS, the Company desires to compensate the Executive for a minimum of a one
(1) year term at an annual base salary of $120,000, plus the issuance of an
options to purchase one hundred and fifty thousand (150,000) shares of common
stock of the Company through its stock option plan;
 
NOW THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive
hereby agree as follows:
 
1.
Term of Employment; Office and Duties.

 
(a)           Commencing on the Effective Date (the “Employment Date”), and for
an initial term ending on January 1st, 2011 (the “Initial Term”), the Company
shall employ the Executive as a senior executive of the Company with the title
of CFO, the Executive shall perform all duties and responsibilities which are
consistent with the positions and such additional duties and responsibilities
consistent with such positions as may from time to time be assigned to the
Executive by the Board of Directors. Executive agrees to perform such duties and
discharge such responsibilities in accordance with the terms of this
Agreement. This Agreement shall be automatically renewed for an additional one
(1) year term (the “Renewal Period”) unless terminated by either party by
written notice to the other party at least ninety (90) days prior to the
expiration of the Agreement. The Initial Term and any Renewal Period that has
commenced shall be collectively referred to herein as the “Term” in effect as of
the relevant time.
 
2.
Compensation and Benefits.

 
For all services rendered by the Executive in any capacity during the period of
Executive’s employment by the Company, including without limitation, services as
an executive officer of the Company or any subsidiary, affiliate or division
thereof, from and after the Effective Date, the Executive shall be compensated
as follows:
 
(a)           Base Salary. The Company shall pay the Executive a fixed salary
(“Base Salary”) at a rate of one hundred and twenty thousand US Dollars (US
$120,000) per year. The Board of Directors may periodically review the
Executive’s Base Salary and may determine to increase (but not decrease) the
Executive’s salary, in accordance with such policies as the Company may
hereafter adopt from time to time, if it deems appropriate.

 
1

--------------------------------------------------------------------------------

 
 
(b)           Signing Bonus. The Company shall pay to the Executive a signing
bonus of $10,000 within ten days of the execution of this contract.
 
(c)           Bonus. Executive shall be entitled to receive an annual bonus in
the sole and absolute discretion of the Board of Directors of the Company. The
Company anticipates that said bonus would be for 25% of the Executive’s base
salary.
 
(d)           Fringe Benefits, Option Grants and Miscellaneous Employment
Matters.
 
(i)           The Executive shall be entitled to participate in such disability,
health and life insurance and other fringe benefit plans or programs offered to
all employees of the Company, as well as to the key executive employees of
Company, including a Section 401(k) and retirement plan of the Company as may be
established from time to time by the Board of Directors, subject to the rules
and regulations applicable thereto. In addition, the Executive shall be entitled
to the following benefits:
 
(ii)           Contemporaneous with the execution of this Employment Agreement,
the Executive is to receive a grant (the “Stock Option Grant”), pursuant to the
2010 Stock Option Plan it intends to adopt, of stock options (the “Stock
Options”) to purchase one hundred and fifty thousand (150,000) shares at an
exercise price of $0.45 per share. The Stock Options shall have a term of ten
(10) years, shall become exercisable when vested, and shall vest pro rata in 24
equal monthly installments (1/24th each at the end of each fiscal month), with
the first installment vesting on the Effective Date. In the event a Change of
Control (as set forth in Rule 405 of the Securities Act of 1933), or sale of
substantially all of the assets of the Company or the merger out of existence of
the Company should occur all options will be vested immediately . The Executive
shall be eligible for additional Stock Option Grants as the Company may
establish from time to time with respect to periods during which he is employed
by the Company. Notwithstanding the foregoing, the Stock Options shall terminate
immediately following a termination of the Executive for “Cause” and upon 90
days upon the voluntary termination of service by the Executive that is not for
“Good Reason.”
 
(e)           Withholding and Employment Tax. Payment of all compensation
hereunder shall be subject to customary withholding tax and other employment
taxes as may be required with respect to compensation paid by an
employer/corporation to an employee.
 
(f)           Paid Leave. During the Term, the Executive shall be entitled to
four (4) weeks of Paid Time Off (PTO) per year as may be provided by the Company
in accordance with the most favorable plans, policies, programs and practices of
the Company. Planned PTO (for example, vacation) shall be taken at such times
and intervals as shall be determined mutually by the Executive and the Company.
Up to two (2) weeks of accrued, unused PTO may be carried over from year to year
during the Term, up to a limit of 4 weeks in addition to Term’s entitled PTO. In
the event of the termination of the Executive’s employment without Cause, the
Executive shall be entitled to cash compensation for PTO not used as of the
effective date of termination to the extent that such PTO has been accrued
during the calendar year in which such termination occurs. The Executive will
entitled to paid holiday in accordance with policies applicable to all full-time
regular employees in accordance with the then current policies of the Company.

 
2

--------------------------------------------------------------------------------

 
 
3.
Business Expenses.

 
The Company shall pay or reimburse all reasonable travel and entertainment
expenses incurred by the Executive in connection with the performance of his
duties under this Agreement, including travel to offices and facilities in the
United States and abroad, reimbursement for attending out-of-town meetings of
the Board of Directors, and such other travel as may be required or appropriate
in Executive’s discretion, consistent with duly approved Company budgets, to
fulfill the responsibilities of his office, all in accordance with such policies
and procedures as the Company may from time to time establish for senior
officers and as required to preserve any deductions for federal income taxation
purposes to which the Company may be entitled and subject to the Company’s
normal requirements with respect to reporting and documentation of such
expenses. The Company shall also pay or reimburse Executive for all membership
fees and dues in appropriate professional associations and organizations
utilized by Executive in the course of his service for the Company, as well as
all expenses incurred by the Executive for Executive’s cellular telephone and
portable text messaging including monthly service charges, equipment maintenance
and all other ancillary charges including, but not limited to, text messaging,
paging, and wireless communications.
 
4.
Termination of Employment.

 
Notwithstanding any other provision of this Agreement, Executive’s employment
with the Company may be terminated upon written notice to the other party as
follows:
 
(a)           By the Company, in the event of the Executive’s death or
Disability (as hereinafter defined) or for Cause (as hereinafter defined). For
purposes of this Agreement, “Cause” shall mean either: (i) the indictment of, or
the bringing of formal charges against Executive on charges involving criminal
fraud or embezzlement; (ii) the indictment of, or the brining of formal charges
against Executive of a crime involving an act or acts of dishonesty, fraud or
moral turpitude by the Executive, which act or acts constitute a felony; (iii)
Executive negligently or knowingly having caused the Company to violate the
Company’s Bylaws or other policies; (iv) Executive having committed acts or
omissions constituting gross negligence or willful misconduct with respect to
the Company, including with respect to any valid contract to which the Company
is a party; (v) Executive having committed acts or omissions constituting a
breach of Executive’s duty of loyalty or fiduciary duty to the Company or any
material act of dishonesty or fraud with respect to the Company which are not
cured or substantially cured to the satisfaction of the Board of Directors of
the Company in a reasonable time, which time shall be at least 5 days from
receipt of written notice from the Company of such material breach; (vi)
Executive having committed acts or omissions constituting a material breach of
this Agreement which are not cured or substantially cured to the satisfaction of
the Board of Directors of the Company in a reasonable time, which time shall be
at least 5 days from receipt of written notice from the Company setting forth
with specificity the particulars of any such material breach as well as the
corrective actions required. A determination that Cause exists as defined in
clauses (iv), (v), or (vi) (as to this Agreement) of the preceding sentence
shall be made by at least a majority of the members of the Board of
Directors. For purposes of this Agreement, “Disability” shall mean the inability
of Executive, in the reasonable judgment of a physician jointly appointed by the
Executive and Board of Directors, to perform, even with reasonable
accommodation, his duties of employment for the Company or any of its
subsidiaries because of any physical or mental disability or incapacity, where
such disability shall exist for an aggregate period of more than 30 days in any
365-day period. The Company shall by written notice to the Executive specify the
event relied upon for termination pursuant to this Section 4(a), and Executive’s
employment hereunder shall be deemed terminated as of the date of such notice.
In the event of any termination under this Subsection 4(a), the Company shall
pay all amounts then due to the Executive under Section 2 (a) of this Agreement
for any portion of the payroll period worked but for which payment had not yet
been made up to the date of termination, and, if such termination was for Cause,
the Company shall have no further obligations to Executive under this Agreement,
and any and all options granted hereunder shall terminate according to their
terms; provided, however, that in the event of a termination for Cause pursuant
to clause (vi) above, the Company shall continue to pay to Executive the Base
Salary (at a monthly rate equal to the rate in effect immediately prior to such
termination) for three (3) months from the date of termination, when, as and if
such payments would have been made in the absence of Executive’s termination and
any and all options granted hereunder shall terminate according to their terms.

 
3

--------------------------------------------------------------------------------

 
 
(b)           By the Company, in the absence of Cause, for any reason and in its
sole and absolute discretion, provided that in such event the Company shall, as
liquidated damages or severance pay, or both, continue to pay to Executive the
Base Salary (at a monthly rate equal to the rate in effect immediately prior to
such termination) for the longer of (x) the remaining Term or (y) four (4)
months from the date of termination (the “Termination Payments”), when, as and
if such payments would have been made in the absence of Executive’s termination.
The Termination Payments shall be made regardless of Executive’s subsequent
re-employment as long as any new employment is not in violation of Sections 5 or
6 of this Agreement.
 
(c)           By the Executive for “Good Reason,” (as the Executive shall
reasonably determine in good faith) which shall be deemed to exist: (i) if the
Company’s Board of Directors or that of any successor entity of the Company
fails to appoint or reappoint the Executive or removes the Executive from the
title and/or office of President of the Company or from any successor entity
operating the Company; (ii) if Executive is assigned any duties materially
inconsistent with the duties or responsibilities of the CFO of the Company as
contemplated by this Agreement or any other action by the Company that results
in a material diminution in such position, authority, duties, or
responsibilities, excluding an isolated, insubstantial, and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by Executive (but not excluding changes
resulting from a sale of the Company, whether by merger, tender offer or
otherwise) provided that Executive shall act within 30 days of becoming aware of
any such diminution in the scope of his duties, responsibilities, authority or
position; (iii) if the Company shall breach or shall have continued to fail to
comply with any material provision of this Agreement after a 30-day period to
cure (if such failure is curable) following written notice to the Company of
such non-compliance; or (iv) upon a change in control of the Company or within
twelve (12) months of any such change in control (for these purposes the term
“change in control” shall have the meaning set forth in Rule 405 of the
Securities Act of 1933), or within twelve (12) months of a sale of substantially
all of the assets of the Company or the merger out of existence of the
Company. In the event of any termination for “Good Reason” under this Section
4(c), the Company shall, as liquidated damages or severance pay, or both, pay
the Termination Payments, as defined in (b) of this Section 4, to Executive,
when, as and if such payments would have been made in the absence of Executive’s
termination.

 
4

--------------------------------------------------------------------------------

 
 
(d)           During any period in which Executive is obligated not to compete
with the Company pursuant to Section 5 hereof (unless Executive was terminated
for Cause as defined herein), Executive and his family shall continue to be
covered by the Company’s life, medical, health and death plans. Such coverage
shall be at the Company’s expense to the same extent as if Executive were still
employed by the Company. In the event of a termination pursuant to Sections 4(b)
or 4(c), the Company shall provide to Executive the pro-rata share of his annual
bonus, to the extent one is awarded by the Compensation Committee the
consideration of which shall be taken in good faith, giving a full month’s
credit for any partial month worked in that bonus year. Additionally, in the
event of a termination pursuant to Sections 4(b) or 4(c), the Company shall
provide to Executive, at the Company’s expense, outplacement services of a
nature customarily provided to a senior executive. Notwithstanding the
foregoing, the obligations of the Company pursuant to this Section 4(d) shall
remain in effect no longer than the term of the Termination Payments.
 
(e)           In the event that any amounts payable and/or any benefits provided
to the Executive under the terms of this Agreement and/or under any other plan,
agreement or arrangement by which he is to receive payments or benefits in the
nature of compensation would constitute “excess parachute payments” as that term
is defined for purposes of Section 280G of the Internal Revenue Code of 1986, as
amended (“Code”) and Treasury Regulations promulgated pursuant thereto, then the
amounts payable under the terms of this Agreement and/or under any other plan,
agreement or arrangement shall be reduced so that no payments are deemed “excess
parachute payments.” Any decisions regarding this requirement or implementation
of reductions shall be made by tax counsel selected by the Company.
 
(f)           If any payment to Executive under the terms of this Agreement is
determined to constitute a payment of nonqualified deferred compensation for
purposes of Section 409A of the Code, such payment shall be delayed until the
date that is six months after the date of Executive’s separation from service
with the Company, so as to comply with the special rule for certain “specified
employees” set forth in Code Section 409A(a)(2)(B)(i) unless it is determined
that immediate distribution is permissible (and does not trigger any additional
tax liability pursuant to Code Section 409A(a)(1)) pursuant to Code Section
409A(a)(2)(A)(v) by reason of being payable in connection with a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company.
 
(g)           The Executive agrees that as of or following the termination of
the Executive’s employment for any reason or for no reason, he shall immediately
resign as a member of the Company’s Board of Directors if he is a member of the
Board.
 
5.
Non-Competition.

 
During the period of Executive’s employment hereunder and during the period, if
any, during which payments are required to be made to the Executive by the
Company pursuant to Sections 4(b) or 4(c), and for a period of one year
thereafter, the Executive shall not, within any state or foreign jurisdiction in
which the Company or any subsidiary of the Company is then providing services or
products or marketing its services or products (or engaged in active discussions
to provide such services), or within a fifty (50) mile radius of any such state
or foreign jurisdiction, directly or indirectly own any interest in, manage,
control, participate in, consult with, render services for, or in any manner
engage in any business engaged or proposed to be engaged in by the Company.
Investments in less than five percent of the outstanding securities of any class
of a corporation subject to the reporting requirements of Section 13 or Section
15(d) of the Securities Exchange Act of 1934, as amended, shall not be
prohibited by this Section 5. The provisions of this Section 5 are subject to
the provisions of Section 14 of this Agreement.

 
5

--------------------------------------------------------------------------------

 
 
6.
Inventions and Confidential Information.

 
The parties hereto recognize that a major need of the Company is to preserve its
specialized knowledge, trade secrets, and confidential information. The strength
and good will of the Company is derived from the specialized knowledge, trade
secrets, and confidential information generated from experience with the
activities undertaken by the Company and its subsidiaries. The disclosure of
this information and knowledge to competitors would be beneficial to them and
detrimental to the Company, as would the disclosure of information about the
marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries. The Executive acknowledges that the proprietary information,
observations and data obtained by him while employed by the Company concerning
the business or affairs of the Company are the property of the Company. By
reason of his being a senior executive of the Company, the Executive has or will
have access to, and has obtained or will obtain, specialized knowledge, trade
secrets and confidential information about the Company’s operations and the
operations of its subsidiaries, which operations extend throughout the United
States. For purposes of this Section 6, “Company” shall mean the Company, its
affiliates and each of its controlled subsidiaries. Therefore, subject to the
provisions of Section 14 hereof, the Executive hereby agrees as follows,
recognizing that the Company is relying on these agreements in entering into
this Agreement: During the period of Executive’s employment with the Company and
thereafter, the Executive will not use, disclose to others, or publish or
otherwise make available to any other party any inventions or any confidential
business information about the affairs of the Company, including but not limited
to confidential information concerning the Company’s products. “Confidential
Information” shall include commercial or trade secrets about Company’s products,
methods, engineering designs and standards, analytical techniques, technical
information, customer information, employee information, or financial and
business records, any of which contains proprietary information created or
acquired by the Company and which information is held in confidence by Company.
Confidential Information does not include information which: (i) becomes
generally available to the public, unless said Confidential Information was
disclosed in violation of a confidentiality agreement; or (ii) becomes available
to Executive on a non-confidential basis from a source other than the Company or
its agents, provided that such source is not bound by a confidentiality
agreement with the Company.

 
6

--------------------------------------------------------------------------------

 
 
(a)            Disclosure and Assignment. The Executive will promptly disclose
in writing to the Company complete information concerning each and every
invention, discovery, improvement, device, design, apparatus, practice, process,
method or product, whether patentable or not, made, developed, perfected,
devised, conceived or first reduced to practice by the Executive, either solely
or in collaboration with others, during the period of his employment by the
Company, whether or not during regular working hours, relating either directly
or indirectly to the business of the Company, or the practices or techniques in
carrying on the Company’s business (“Developments”). The Executive, to the
extent that he has the legal right to do so, hereby acknowledges that any and
all of the Developments are the property of the Company and hereby assigns and
agrees to assign to the Company any and all of the Employee’s right, title and
interest in and to any and all of the Developments during the period of his
employment by the Company. At the request and expense of the Company, the
Executive will confer with the Company and its representatives for the purpose
of disclosing to the Company all Developments accomplished during the period of
his employment by the Company, as the Company shall reasonably request during
the period ending one year after termination of the Executive’s employment with
the Company.
 
(b)           Limitation on Section 6(b). The provisions of Section 6(b) shall
not apply to any Development which the Employee can demonstrate through written
records meet all of the following conditions:
 
(i)            such Development was developed entirely on the Executive’s own
time not in breach of this Agreement;
 
(ii)           such Development was made without the use of any Company
equipment, supplies, facility or trade secret information;
 
(iii)          such Development does not relate (A) directly to the business of
the Company or (B) to the Company’s actual or demonstrably anticipated research
or development; and
 
(iv)          such Development does not result from any work performed by the
Executive for the Company
 
(c)           During the period of Executive’s employment with the Company and
for twelve (12) months thereafter, (a) the Executive will not directly or
indirectly through another entity induce any employee, agent or representative
of the Company to leave the Company’s employ or in any way interfere with the
relationship between the Company and any such person or (b) tortuously interfere
with the Company’s business relationship with any customer, supplier, licensee,
licensor or other business relation of the Company.
 
7.
Indemnification.

 
The Company will indemnify (and advance the costs of defense of) and hold
harmless the Executive (and his legal representatives) to the fullest extent
permitted by the laws of the state in which the Company is incorporated, as in
effect at the time of the subject act or omission, or by the Certificate of
Incorporation and Bylaws of the Company, as in effect at such time or on the
date of this Agreement, whichever affords greater protection to the Executive,
and the Executive shall be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its executive
officers, against all judgments, damages, liabilities, costs, charges and
expenses whatsoever incurred or sustained by him or his legal representative in
connection with any action, suit or proceeding to which he (or his legal
representatives or other successors) may be made a party by reason of his being
or having been an officer of the Company or any of its subsidiaries except that
the Company shall have no obligation to indemnify Executive for liabilities
resulting from conduct of the Executive with respect to which a court of
competent jurisdiction has made a final determination that Executive committed
gross negligence or willful misconduct.

 
7

--------------------------------------------------------------------------------

 
 
8.
Litigation Expenses.

 
In the event of any litigation or other proceeding between the Company and the
Executive with respect to the subject matter of this Agreement and the
enforcement of the rights hereunder, the losing party shall reimburse the
prevailing party for all of his/its reasonable costs and expenses relating to
such litigation or other proceeding, including, without limitation, his/its
reasonable attorneys’ fees and expenses.
 
9.
Consolidation; Merger; Sale of Assets; Change of Control.

 
Nothing in this Agreement shall preclude the Company from combining,
consolidating or merging with or into, transferring all or substantially all of
its assets to, or entering into a partnership or joint venture with, another
corporation or other entity, or effecting any other kind of corporate
combination provided that the corporation resulting from or surviving such
combination, consolidation or merger, or to which such assets are transferred,
or such partnership or joint venture assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a consolidation, merger,
transfer of assets or formation of such partnership or joint venture, this
Agreement shall inure to the benefit of, be assumed by, and be binding upon such
resulting or surviving transferee corporation or such partnership or joint
venture, and the term “Company,” as used in this Agreement, shall mean such
corporation, partnership or joint venture or other entity, and this Agreement
shall continue in full force and effect and shall entitle the Executive and his
heirs, beneficiaries and representatives to exactly the same compensation,
benefits, perquisites, payments and other rights as would have been their
entitlement had such combination, consolidation, merger, transfer of assets or
formation of such partnership or joint venture not occurred.
 
10.
Survival of Obligations.

 
Sections 4, 5, 6, 7, 8, 9, 11, 12 and 14 shall survive the termination for any
reason of this Agreement (whether such termination is by the Company, by the
Executive, upon the expiration of this Agreement or otherwise).
 
11.
Executive’s Representations.

 
The Executive hereby represents and warrants to the Company that : (i) the
execution, delivery and performance of this Agreement by the Executive do not
and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound, (ii) the Executive is not a party
to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of the Executive, enforceable in accordance
with its terms. The Executive hereby acknowledges and represents that he has
consulted with legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

 
8

--------------------------------------------------------------------------------

 
 
12.
Company’s Representations.

 
The Company hereby represents and warrants to the Executive that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Company is a party
or by which it is bound; (ii) upon the execution and delivery of this Agreement
by the Executive, this Agreement shall be the valid and binding obligation of
the Company, enforceable in accordance with its terms; and (iii) the Company’s
representations made by the Board of Directors and members of senior management
to the Executive prior to the execution of this Agreement regarding the science,
business or fiscal propriety of the Company are accurate in all material
respects.
 
13.
Enforcement.

 
Because the Executive’s services are unique and because the Executive has access
to confidential information concerning the Company, the parties hereto agree
that money damages would not be an adequate remedy for any breach of this
Agreement. Therefore, in the event of a breach or threatened breach of any
provision of this Agreement, the Company may, in addition to other rights and
remedies existing in its favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce, or
prevent any violations of, the provisions hereof (without posting a bond or
other security).
 
Severability.
 
In case any one or more of the provisions or part of a provision contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall be deemed not to affect any other provision or part of a
provision of this Agreement, nor shall such invalidity, illegality or
unenforceability affect the validity, legality or enforceability of this
Agreement or any provision or provisions hereof in any other jurisdiction; and
this Agreement shall be reformed and construed in such jurisdiction as if such
provision or part of a provision held to be invalid or illegal or unenforceable
had never been contained herein and such provision or part reformed so that it
would be valid, legal and enforceable in such jurisdiction to the maximum extent
possible. In furtherance and not in limitation of the foregoing, the Company and
the Executive each intend that the covenants contained in Sections 5 and 6 shall
be deemed to be a series of separate covenants, one for each and every state of
the United States and any foreign country set forth therein. If, in any judicial
proceeding, a court shall refuse to enforce any of such separate covenants, then
such unenforceable covenants shall be deemed eliminated from the provisions
hereof for the purpose of such proceedings to the extent necessary to permit the
remaining separate covenants to be enforced in such proceedings. If, in any
judicial proceeding, a court shall refuse to enforce any one or more of such
separate covenants because the total time, scope or area thereof is deemed to be
excessive or unreasonable, then it is the intent of the parties hereto that such
covenants, which would otherwise be unenforceable due to such excessive or
unreasonable period of time, scope or area, be enforced for such lesser period
of time, scope or area as shall be deemed reasonable and not excessive by such
court.

 
9

--------------------------------------------------------------------------------

 
 
14.
Entire Agreement: Amendment.

 
This Agreement sets forth the entire agreement and understanding of the parties
hereto with respect to the matters covered hereby and supersedes any prior
agreement or understanding. This Agreement may not be amended, waived, changed,
modified or discharged except by an instrument in writing executed by or on
behalf of the party against whom enforcement of any amendment, waiver, change,
modification or discharge is sought. No course of conduct or dealing shall be
construed to modify, amend or otherwise affect any of the provisions hereof.
 
15.
Notices.

 
All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given: if physically delivered,
upon delivery; if delivered by express mail or other expedited service, upon
delivery; or if mailed, postage prepaid, via certified mail, return receipt
requested, upon receipt; addressed as follows:


(a)
To the Company:
 
(b)
To the Executive:
           
c/o NuGen Mobility
   
Alan Pritzker
 
44645 Guilford Road, #201
   
1371 NE 172nd Street
           
Ashburn, VA 20147
   
North Miami Beach, FL 33162

 
and / or to such other persons and addresses as any party shall have specified
in writing to the other pursuant to this provision.
 
16.
Assignability.

 
This Agreement shall not be assignable by either party and shall be binding
upon, and shall inure to the benefit of, the heirs, executors, administrators,
legal representatives, successors and assigns of the parties. In the event that
all or substantially all of the business of the Company is sold or transferred,
then this Agreement shall be binding on the transferee of the business of the
Company whether or not this Agreement is expressly assigned to the transferee.
 
17.
Governing Law.

 
This Agreement shall be governed by and construed under the laws of the State of
Delaware.
 
18.
Waiver and Further Agreement.

 
Any waiver of any breach of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof. Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.
 
10

--------------------------------------------------------------------------------


 
19.
Headings of No Effect.

 
The paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.


COMPANY:
   
INOVACHEM, INC.
   
By 
/s/ Eric Takamura
 
Eric Takamura, Executive Chairman
   
EXECUTIVE:
   
/s/ Alan Pritzker
 
Alan Pritzker


 
11

--------------------------------------------------------------------------------

 